        Case 1:18-cv-01124-BAH Document 61-1 Filed 01/15/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA




        DECLARATION OF JASON S. RATHOD IN SUPPORT OF PLAINTIFFS’
                   MOTION FOR CLASS CERTIFICATION

       I, JASON S. RATHOD, hereby declare under the penalties of perjury as follows:

   1. I am an attorney licensed to practice in the District of Columbia and am permanently

admitted to the United States District Court for the District of Columbia. I am a Partner with the

law firm of Migliaccio & Rathod LLP, one of the firms representing Plaintiffs and the putative

class in this action. I submit this declaration in support of Plaintiffs’ Motion for Class

Certification filed herewith.

   1. Annexed hereto as Exhibit 1 is a true and correct copy of the



   2. Annexed hereto as Exhibit 2 is a true and correct copy of the



                                          .

   3. Annexed hereto as Exhibit 3 is a true and correct copy of the
       Case 1:18-cv-01124-BAH Document 61-1 Filed 01/15/21 Page 2 of 11




                     , produced in discovery by defendants as AARP_KRUKAS_0019736 to

0019775.

   4. Annexed hereto as Exhibit 4 is a true and correct copy of




   5. Annexed hereto as Exhibit 5 is a true and correct copy of



                                       .

   6. Annexed hereto as Exhibit 6 is a true and correct copy of




   7. Annexed hereto as Exhibit 7 is a true and correct copy




       .

   8. Annexed hereto as Exhibit 8 is a true and correct copy of t



                                       .




                                               2
    Case 1:18-cv-01124-BAH Document 61-1 Filed 01/15/21 Page 3 of 11




9. Annexed hereto as Exhibit 9 is a true and correct copy of



                                                     .

10. Annexed hereto as Exhibit 10 is a true and correct copy of




11. Annexed hereto as Exhibit 11 is a true and correct copy of



                                    .

12. Annexed hereto as Exhibit 12 is a true and correct copy of



                                                         .

13. Annexed hereto as Exhibit 13 is a true and correct copy of



                                                                 .

14. Annexed hereto as Exhibit 14 is a true and correct copy of




15. Annexed hereto as Exhibit 15 is a blank document which has been omitted.

16. Annexed hereto as Exhibit 16 is a blank document which has been omitted.

17. Annexed hereto as Exhibit 17 is a blank document which has been omitted.




                                            3
    Case 1:18-cv-01124-BAH Document 61-1 Filed 01/15/21 Page 4 of 11




18. Annexed hereto as Exhibit 18 is a true and correct copy of




19. Annexed hereto as Exhibit 19 is a true and correct copy of




20. Annexed hereto as Exhibit 20 is a true and correct copy of



                                                  .

21. Annexed hereto as Exhibit 21 is a true and correct copy of



                                                                 .

22. Annexed hereto as Exhibit 22 is a true and correct copy of




                                                  .

23. Annexed hereto as Exhibit 23 is a true and correct copy of




                                    .




                                            4
        Case 1:18-cv-01124-BAH Document 61-1 Filed 01/15/21 Page 5 of 11




    24. Annexed hereto as Exhibit 24 is a true and correct copy of



                                                                     .

    25. Annexed hereto as Exhibit 25 is a true and correct copy of

s                                                                                    s



                                                       .

    26. Annexed hereto as Exhibit 26 is a true and correct copy of




                                                                             .

    27. Annexed hereto as Exhibit 27 is a true and correct copy of

                                                                                 :



                                        .

    28. Annexed hereto as Exhibit 28 is a true and correct copy of



                                                                         .

    29. Annexed hereto as Exhibit 29 is a true and correct copy of




                                        .




                                                5
    Case 1:18-cv-01124-BAH Document 61-1 Filed 01/15/21 Page 6 of 11




30. Annexed hereto as Exhibit 30 is a true and correct copy of




31. Annexed hereto as Exhibit 31 is a true and correct copy of




32. Annexed hereto as Exhibit 32 is a true and correct copy of




                                        .

33. Annexed hereto as Exhibit 33 is a true and correct copy



                                    .

34. Annexed hereto as Exhibit 34 is a true and correct copy of



                                    .

35. Annexed hereto as Exhibit 35 is a true and correct copy of




                                                                 .




                                            6
    Case 1:18-cv-01124-BAH Document 61-1 Filed 01/15/21 Page 7 of 11




36. Annexed hereto as Exhibit 36 is a true and correct copy of




37. Annexed hereto as Exhibit 37 is a true and correct copy of



                                                  .

38. Annexed hereto as Exhibit 38 is a true and correct copy of



                                    .

39. Annexed hereto as Exhibit 39 is a true and correct copy of a chart of



                                                  .

40. Annexed hereto as Exhibit 40 is a true and correct copy of




41. Annexed hereto as Exhibit 41 is a true and correct copy of



                        .

42. Annexed hereto as Exhibit 42 is a true and correct copy of



                        .




                                            7
    Case 1:18-cv-01124-BAH Document 61-1 Filed 01/15/21 Page 8 of 11




43. Annexed hereto as Exhibit 43 is a true and correct copy of a



                                    .

44. Annexed hereto as Exhibit 44 is a true and correct copy of



                                                  .

45. Annexed hereto as Exhibit 45 is a true and correct copy of




46. Annexed hereto as Exhibit 46 is a true and correct copy of



                                                                 .

47. Annexed hereto as Exhibit 47 is a true and correct copy of




48. Annexed hereto as Exhibit 48 is a true and correct copy of




                                            8
       Case 1:18-cv-01124-BAH Document 61-1 Filed 01/15/21 Page 9 of 11




   49. Annexed hereto as Exhibit 49 is a true and correct copy of



        .

   50. Annexed hereto as Exhibit 50 is a true and correct copy of




   51. Annexed hereto as Exhibit 51 is a true and correct copy of



                                                                              .

   52. Annexed hereto as Exhibit 52 is a true and correct copy of




   53. Annexed hereto as Exhibit 53 is a true and correct copy of

                                                      .

   54. Annexed hereto as Exhibit 54 is a true and correct copy of a mailing sent to Plaintiff

Andrea J Kushim regarding monthly payments for 2020 produced in discovery by defendants as

KRUKAS000348.

   55. Annexed hereto as Exhibit 55 is a true and correct copy of




                                                9
       Case 1:18-cv-01124-BAH Document 61-1 Filed 01/15/21 Page 10 of 11




   56. Annexed hereto as Exhibit 56 is a true and correct copy of




   57. Annexed hereto as Exhibit 57 is a true and correct copy of the

                                                                                     .

   58. Annexed hereto as Exhibit 58 is a true and correct copy of the



   59. Annexed hereto as Exhibit 59 is a true and correct copy of



   60. Annexed hereto as Exhibit 60 is a true and correct copy of the excerpts of the transcript

of the Deposition of Plaintiff Helen Krukas conducted on November 19, 2020.

   61. Annexed hereto as Exhibit 61 is a true and correct copy of the excerpts of the transcript

of the Deposition of Plaintiff Andrea Kushim conducted on December 10, 2020.

   62. Annexed hereto as Exhibit 62 is a true and correct copy of the Resume of Counsel from

Migliaccio & Rathod LLP for the Plaintiffs and the putative class.

   63. Annexed hereto as Exhibit 63 is a true and correct copy of the Resume of Counsel from

Taus, Cebulash & Landau, LLP for the Plaintiffs and the putative class.

   64. Annexed hereto as Exhibit 64 is a true and correct copy of the Resume of Counsel from

Gustafson Gluek PLLC for the Plaintiffs and the putative class.

   65. Annexed hereto as Exhibit 65 is a true and correct copy of the Resume of Counsel from

Scarlett & Hirsch PA for the Plaintiffs and the putative class.

   66. Annexed hereto as part of Exhibit 66 is a true and correct copy of the Standardized Civil

Jury Instructions for the CPPA-Misrepresentations.



                                                 10
   Case 1:18-cv-01124-BAH Document 61-1 Filed 01/15/21 Page 11 of 11




67. Annexed hereto as Exhibit 67 is a true and correct copy of




                                                                 .



Declared under the penalty of perjury this 8th day of January 2021 in Washington, D.C.



                                        /s/ Jason S. Rathod

                                        Jason S. Rathod, Esq.




                                           11
